Citation Nr: 0832058	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-11 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from August 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board in a June 
2007 remand for additional development. Such development has 
been completed and the case is ready for appellate review. 


FINDINGS OF FACT

1. Clear and unmistakable evidence establishes that the 
veteran had a headache disorder prior to his entry into 
active duty.

2. Clear and unmistakable evidence establishes that the 
veteran's pre-existing headache disorder was not aggravated 
during or due to his military service.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by the 
veteran's active service. 38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2002, 
March 2006, and July 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. However, 
the veteran was nonetheless so advised at the inception of 
his claim, by letter dated in March 2002.  

The March 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before 
initial RO decision in July 2002, the Board finds this timing 
error non-prejudicial since the veteran was afforded an 
opportunity to respond in light of this notice before 
issuance of the May 2008 Supplemental Statement of the Case 
(SSOC). See Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The veteran was not afforded a VA 
examination in connection with his claim. However, the Board 
finds that a VA examination is not necessary since there is 
no credible evidence that the veteran experienced an in-
service injury that aggravated his preexisting headache 
disorder. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analysis

The veteran contends that his current headache disorder is 
etiologically related to his active service, specifically a 
head injury incurred from a fall. However, service medical 
records belie the veteran's account of having injured his 
head, and instead reflect that although he sustained a fall, 
he complained of pain in his ribs. Although the veteran was 
not noted to have a headache disorder upon enlistment, a 
comprehensive medical board found that the headache disorder 
existed prior to the veteran's enlistment and was not 
aggravated thereby.

The Board finds that clear and unmistakable evidence exists 
showing that his headache disorder preexisted his active 
service. Since there is clear and unmistakable competent 
medical evidence showing that his preexisting headache 
disorder was not aggravated during his active service, the 
claim will be denied. 

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability. Watson v. Brown, 4 Vet. App. 309 
(1993).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. 38 C.F.R. § 3.304(b). A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"]. It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service. See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993). The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1) (2007). Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease. Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306- 
7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation. 
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service. See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Upon enlistment, the veteran's physical examination does not 
reference the veteran having any headache or similar 
neurological disorders. However, he was noted to have 
defective vision. Presently, the veteran contends that his 
headaches result from a head injury during active service. 
Service medical records reflect that he fell during active 
service and injured his ribs, but do not show any treatment 
for his alleged head injury. An X-ray report, dated May 1967, 
shows that the veteran complained of rib pain after falling 
off a ladder. 

In service medical records for neuropsychiatry treatment, 
dated July 1967, the veteran reported experiencing headaches 
after injuring his head and right eye. However, the examiner 
concluded that their etiology was uncertain. He could not 
locate the medical records to verify the veteran's reported 
hospital treatment for a head injury after the fall. In his 
report, the examiner determined that while the veteran was 
emotionally immature and could be prone to overreact to 
stress and physical symptoms, he did not have an overt mental 
disorder. Additionally, in another service medical record, 
dated July 1967, the veteran reported having a lifelong 
history after right sided headaches after experiencing pain 
in his right eye.       

Service medical records from July to September 1967 reflect 
that the veteran continued seeking treatment for chronic 
headaches, culminating in a hospitalization for his headache 
disorder. Service medical records, dated September 1967, 
reflect that the veteran admitted to having headaches before 
active service, but contended their intensity recently 
increased. At the same time, the veteran was noted to have 
uncorrectable vision in his right eye due to a birth defect. 

After hospitalization, the veteran underwent an October 1967 
Medical Board discharge for cephalalgia. The Medical Board, 
composed of three physicians, characterized the veteran's 
problem as "EPTS" [existing prior to service]. Although 
findings from a physical and neurological examination were 
within normal limits, the Medical Board determined that the 
veteran had lifelong complaints of constant pressure 
headaches on his right side that were unresponsive to 
treatment, and that the disorder was not aggravated by 
military service. In its report, the Medical Board noted that 
the veteran had uncorrectable vision in his right eye due to 
a birth defect. As a result of the headache disorder, the 
Medical Board determined that the veteran was unfit for 
active service. 

The report of the service department medical board is highly 
probative as to the Board's present inquiry, as it was 
generated with the specific purpose of ascertaining, at least 
contemporaneously with the veteran's discharge, whether he 
had sustained a headache disorder in service or whether it 
was aggravated from such service. 

In this respect, the service department medical board report 
is akin to a record of diagnosis and treatment and is 
therefore of increased probative value.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Since 2003, VA treatment records show that the veteran sought 
regular treatment for daily chronic headaches. The veteran 
received a CT scan of his head in June 2002, and the results 
showed generalized cortical atrophic changes, but otherwise a 
normal reading. Throughout the treatment reports the veteran 
contends that his headaches originated after a head injury 
during active service. 

The veteran was afforded a May 2007 Travel Board hearing. At 
the hearing the veteran reported experiencing headaches after 
slipping on a ladder and injuring his head. The veteran 
denied experiencing any headache disorder prior to active 
service. 

Because the headache disorder was not identified upon the 
veteran's enlistment, the first issue the Board will address 
is whether there is clear and unmistakable evidence to rebut 
the presumption of soundness regarding the veteran's headache 
disorder. 


Clear and unmistakable evidence exists to show that the 
veteran's headache disorder preexisted his active service. As 
reviewed in depth, above, service medical records, dated July 
1967, reflect the following: the etiology of the veteran's 
headaches is unknown and the veteran reported a "lifelong" 
condition of experiencing right sided headaches in connection 
with right eye pain that is noted in the record to be part of 
a birth defect. 

Additionally, a September 1967 treatment note, reflects that 
the veteran reported having headaches prior to active 
service. After review of the entire record, the Medical Board 
determined in an October 1967 report that the veteran's 
headache disorder preexisted service and was not aggravated 
during his service. The medical evidence both by the 
veteran's reported history and by competent medical opinions 
is undebateable that the headache disorder preexisted the 
veteran's active service. 
These reports were generated during the course of diagnosis 
and treatment and are therefore highly probative, as opposed 
to his current account of having had both a head injury, and 
the onset of headaches in service - generated during the 
course of seeking compensation.  The veteran is clearly not 
credible in his current account of having sustained a 
headache disorder as a result of an in-service fall. Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in 
its relationship to other items of evidence.").  

The issue now becomes whether there is clear and unmistakable 
evidence to show that the preexisting headache disorder was 
aggravated during active service. The Board finds that there 
is clear and unmistakable evidence to show that the veteran's 
headache disorder was not aggravated during his active 
service. 

Service medical records from July and September 1967 show 
that the veteran reported having headaches before active 
service, and in the September 1967 note, the veteran stated 
that the severity had increased. The Medical Board in its 
October 1967 report thoroughly reviewed the record and 
concluded that the preexisting condition was not aggravated 
during active service. VA treatment notes from 2003 to the 
present reference the veteran's account of an in-service head 
injury, but do not indicate that the veteran's headache 
disorder was aggravated from any incident of his active 
service. Although the veteran's service medical records show 
symptoms of his preexisting disorder, as a whole the record 
is devoid of any competent medical evidence indicating that 
the veteran's headache disorder was aggravated during his 
active service. See Jensen, supra; Hunt, supra. (temporary or 
intermittent flare-ups of a pre-existing disorder are not 
sufficient to show aggravation in absence of a worsen of the 
underlying disorder). Thus, the Board finds that there is 
clear and unmistakable evidence to show that the veteran's 
headache disorder was not aggravated during his active 
service.    


ORDER

Service connection for a headache disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


